      Case 2:18-cv-03317-ILRL-KWR Document 47 Filed 08/07/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF LOUISIANA

EVALINA HARRIS and                         *     CIVIL ACTION
WINTHROP CARRIE                            *
                                           *     NO: 2:18-cv-03317-ILRL-KWR
                   Plaintiffs              *
                                           *
 VERSUS                                    *     JUDGE IVAN L.R. LEMELLE
                                           *
 CELADON TRUCKING SERVICES                 *
 INC., TRANSPORTATION                      *     MAGISTRATE JUDGE KAREN
 INSURANCE CO. and MARVIN                  *     WELLS ROBY
 REGISTER                                  *
                                           *
                   Defendants              *
******************************************************************************
          EX PARTE MOTION TO WITHDRAW AS COUNSEL OF RECORD
        NOW INTO COURT, through undersigned counsel, come JASON M. BAER, CASEY

C. DEREUS, AND JOSHUA A STEIN of BAER LAW LLC, who respectfully request that they

be allowed to withdraw as counsel of record for Plaintiff, WINTHROP CARRIE, based upon the

following:

                                                   1.

        Jason M. Baer, Casey C. DeReus, and Joshua A. Stein of Baer Law LLC have notified

Winthrop Carrie in writing on August 8, 2019, via Certified Mail (see attached Exhibit A, in globo)

that they no longer represent Plaintiff’s interests in this litigation.

                                                   2.

        The last known mailing address of Winthrop Carrie is 11100 Ivy Lane, New Orleans, LA

70128 and his known last known phone number is 504-274-5267.




                                                    1
      Case 2:18-cv-03317-ILRL-KWR Document 47 Filed 08/07/19 Page 2 of 3



                                                   3.

          The undersigned further certified that they have complied with Local Rule 83.2.11 by

providing notice in writing, via certified mail, of their withdrawal to Winthop Carrie and have

notified him of any pending court appearances and/or deadlines.

                                                   4.

          The undersigned further state that they have complied with this court’s instruction that

opposing counsel has been sent a notice by certified mail of their withdrawal.

                                                   5.

          Accordingly, based upon the foregoing, good cause exists to allow Jason M. Baer, Casey

C. DeReus, Joshua A. Stein, and Baer Law LLC to withdraw as counsel of record for Winthrop

Carrie.



                                                        Respectfully submitted,

                                                        BAER LAW, LLC
                                                        BY: /s/Jason M. Baer
                                                            /s/Casey C. DeReus
                                                           /s/Joshua A. Stein
                                                        JASON M. BAER (#31609)
                                                        CASEY C. DEREUS (#37096)
                                                        JOSHUA A. STEIN (#37885)
                                                        3000 Kingman St., Ste 200
                                                        Metairie, LA 70006
                                                        Telephone: (504) 372-0111
                                                        Facsimile: (504) 372-0151
                                                        Email: jbaer@baerlawllc.com

                                  CERTIFICATES OF SERVICE

          I certify that a copy of the above and foregoing has been served upon counsel for all parties

via CM/ECF Filer System, on this 7th day of August, 2019.

                                           /s/Jason M. Baer


                                                   2
      Case 2:18-cv-03317-ILRL-KWR Document 47 Filed 08/07/19 Page 3 of 3



       I certify that Plaintiff, Winthop Carrie, was notified via certified mail, mailed

August 6th, 2019, of all deadlines and pending court appearances, as Local Rule 83.2.11 requires.

                                        /s/Jason M. Baer


       I certify that Opposing Counsel, M. Davis Ready and David Mark Schroeter, were notified

via certified mail, mailed August 7th, 2019, of above-signed counsel’s withdrawal.

                                        /s/Jason M. Baer




                                               3
